Citation Nr: 1514232	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to recognition of the appellant as a substituting party under 38 U.S.C.A. § 5121A for the purpose of entitlement to service connection for lung cancer.

2.  Entitlement to service connection for lung cancer.

3.   Entitlement to burial benefits.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1966 until July 1970, and died in March 2010.  The appellant is his surviving spouse.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of service connection for lung cancer for substitute purposes, and entitlement to burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2010, the RO adjudicated a claim for service connection for lung cancer.  

2.  The Veteran died in March 2010.  
3.  Within one year of his death, the Veteran's surviving spouse filed claims for benefits on the Veteran's behalf, wherein she specifically disagreed with the February 2010 determination.


CONCLUSIONS OF LAW

The criteria for eligibility as a substitute claimant have been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000, 3.1010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to his death, the Veteran initiated a claim of service connection for lung cancer which was denied by the RO in a February 2010 decision.  The Veteran died on March [redacted], and less than two weeks later VA received a statement signed by the appellant which was a "notice of disagreement," indicating that the Veteran had died, and signed "for [the Veteran]." 

In April 2010, the appellant submitted an application on a VA Form 21-534, entitled Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse of Child (Including Death Compensation if Applicable).  Near the top of this form was written "DIC only," suggesting the claim was limited to Dependency and Indemnity Compensation (DIC).  Nonetheless, VA considers that a claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse includes an implied claim for any accrued benefits.  38 C.F.R. § 1000(c)(1) (2014); see also 38 C.F.R. § 3.152(b) (2014).  Accordingly, in its September 2011 letter notifying the appellant that service connection for the cause of the Veteran's death had been denied, the RO also indicated that an accrued benefits claim had also been denied.

Effective October 6, 2014, VA promulgated a final rule codifying regulations to implement Section 212 of the Veterans' Benefits Improvement Act of 2008.  Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  79 FR 52,982, Sept. 5, 2014.  The regulation, implemented several years after the Veteran's death, provides that:

If a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under § 3.1000(a) listed in 38 CFR 3.1000(a)(1) through (5) may, in priority order, request to substitute for the deceased claimant in a claim for [VA benefits] . . . that was pending before the agency of original jurisdiction or the Board of Veterans' Appeals when the claimant died.

38 C.F.R. § 3.1010(a) (2014).  As with accrued benefits, the regulation further provides that a clam is "considered to be pending if, at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired."  38 C.F.R. § 3.1010(g)(1)(emphasis added).

As detailed above, not only did the appellant submit a notice of disagreement on the Veteran's behalf - an action which the Board finds to have been the functional equivalent of a request to substitute - she also submitted a claim for DIC benefits within one year of his death.  The Board notes that "[i]n lieu of a specific request to substitute, a claim for . . . dependency and indemnity compensation by an eligible person . . . is deemed to include a request to substitute if a claim for periodic monetary benefits . . . was pending before the agency of original jurisdiction or the Board of Veterans' Appeals when the claimant died."  38 C.F.R. § 3.1010(a)(2) (2014).

Here, the evidence shows that the appellant - the Veteran's surviving spouse and thus a valid potential substitute under 38 C.F.R. § 3.1000(a) - submitted a request to substitute within one year of the Veteran's death, and at the time of the Veteran's death there was a claim pending.  As she is a valid substitute, to this extent, her appeal to the Board is granted. 

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

The appellant is a valid substitute for the deceased Veteran.



REMAND

Service Connection for Lung Cancer

Having recognized the appellant's rights to pursue a claim, the Board finds that remand for adjudication on the merits of the underlying claim is in order.  Service connection for the cause of the Veteran's death - non-small cell lung cancer - was granted in a July 2012 RO decision.  And while there are certain evidentiary limitation associated with the appellant's claim on an accrued basis, her claim as a substitute is not so-restricted and the Board anticipates that the RO will proceed accordingly.

Burial Benefits

In September 2011, the appellant's claim for burial benefits was denied.  In March 2012 she submitted a statement requesting review of her appeal by a Decision Review Officer.  Given the context of such request, the Board finds this statement to have been a timely notice of disagreement to the September 2011 denial.  Since that time, no statement of the case (SOC) has been issued.  

When a claimant has filed a notice of disagreement and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, in order to rectify the due process deficiency, these matters must be remanded for the preparation and issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the appellant's claim of service connection for lung cancer.  The appellant, as substitute, should be advised that the claims file will not be returned to the Board for appellate consideration of these issues following their initial adjudication unless she takes appropriate steps to perfect appeals on these matters.

2.  Only after the completion of the above adjudication, issue the appellant an appropriate statement of the case addressing the issue of entitlement to burial benefits associated with the Veteran's death.  Again, advise the appellant that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects an appeal on this matter.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


